

Exhibit 10.1
SEPARATION AGREEMENT AND RELEASE
This Separation Agreement and Release (“Agreement”) is made by and between Mark
Litton (“Employee”) and Alpine Immune Sciences, Inc. (the “Company”)
(collectively referred to as the “Parties” or individually referred to as a
“Party”).
WHEREAS, Employee was employed at-will by the Company pursuant to that certain
Executive Employment Agreement between the Company and Employee dated August 6,
2018 (the “Employment Agreement”);
WHEREAS, Employee signed an At-Will Employment, Confidential Information,
Invention Assignment, and Arbitration Agreement with the Company on August 6,
2018 (the “Confidentiality Agreement”);
WHEREAS, on August 6, 2018, Employee and the Company entered into a
Participation Agreement (the “Participation Agreement”) under the Company’s
Change of Control and Severance Policy (the “Severance Policy”);
WHEREAS, the Company and Employee have entered into (i) two Stock Option
Agreements, dated as of August 6, 2018 and February 6, 2019, granting Employee
the option to purchase shares of the Company’s common stock subject to the terms
and conditions of the Stock Option Agreements and the Company’s 2018 Equity
Incentive Plan and (ii) the Stand-Alone Inducement Stock Option Grant, dated as
of August 6, 2018, granting Employee the option to purchase shares of the
Company’s common stock subject to the terms and conditions of the Stand-Alone
Inducement Stock Option Grant (collectively the “Stock Agreements”);
WHEREAS, Employee separated from employment with the Company effective April 16,
2019 (the “Separation Date”);


WHEREAS, Employee’s separation from employment with the Company constitutes a
“Non-COC Qualified Termination” under the Severance Policy;


WHEREAS, this Agreement is the “Release” described in the Severance Policy; and


WHEREAS, the Parties wish to resolve any and all disputes, claims, complaints,
grievances, charges, actions, petitions, and demands that the Employee may have
against the Company and any of the Releasees as defined below, including, but
not limited to, any and all claims arising out of or in any way related to
Employee’s employment with or separation from the Company;
NOW, THEREFORE, in consideration of the mutual promises made herein, the Company
and Employee hereby agree as follows:
COVENANTS


1.Consideration. In consideration of Employee’s execution of this Agreement and
Employee’s fulfillment of all of its terms and conditions, and provided that
Employee does not revoke the Agreement under Section 6 below, the Company agrees
as follows:


a.Separation Payment. The Company agrees to pay Employee a total of Three
Hundred Eleven Thousand Two Hundred and Fifty Dollars and Zero Cents
($311,250.00), at the rate of Thirty-Four Thousand Five Hundred Eighty-Three
Dollars and Thirty-Three Cents ($34,583.33) per month, less applicable
withholdings, for nine (9) months following the Separation Date in accordance
with the Company’s regular payroll procedures; provided, however, that all
payments shall be further subject to the timing and other provisions of the
paragraphs in the Severance Policy bearing the headings “Release,” “Section
409A,” “Reduction of Severance Benefits,” and “Determination of Excise Tax
Liability” (together, the “Surviving Sections”).


b.COBRA Reimbursement. Provided Employee timely elects and pays for continuation
coverage pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1985,
as amended (“COBRA”) within the time period prescribed pursuant to COBRA, the
Company shall reimburse Employee for the payments Employee makes for COBRA
coverage for Employee and Employee’s eligible dependents that were covered under
the Company’s health care plans immediately prior to the Separation Date, for a
period of up to the first nine (9) months of such coverage, or, if earlier,
until the sooner of (i) Employee’s securing of health insurance coverage through
another employer or (ii) Employee ceasing to be eligible for coverage under
COBRA. COBRA reimbursements shall be made by the Company to Employee consistent
with the Company’s normal expense reimbursement policy, provided that Employee
submits documentation to the Company substantiating Employee’s payments for
COBRA coverage. Notwithstanding the preceding, if the Company determines in its
sole discretion that it cannot provide COBRA reimbursement benefits without
potentially violating applicable law (including, without limitation, Section
2716 of the Public Health Service Act), the Company will instead provide the
Employee nine (9) taxable monthly payments each in an amount equal to the
monthly COBRA premium that the Employee would be required to pay to continue the
Employee’s group health coverage in effect on the date of termination of
employment (which amount will be based on the premium for the first month of
COBRA coverage), regardless of whether the Employee elects COBRA continuation
coverage, beginning on the Company’s first regular payroll date that occurs on
or after the 60th day following the Separation Date and continuing monthly
thereafter. Notwithstanding any of the foregoing, all reimbursements or payments
under this paragraph shall be subject to the timing and other provisions of the
Surviving Sections.


c.General. Employee acknowledges that (i) without this Agreement, Employee is
otherwise not entitled to the consideration listed in this Section 1, (ii) the
consideration provided in this Section 1 fully satisfies all of the Company’s
obligations to Employee under the Participation Agreement and the Severance
Policy, and (iii) the considered provided in this Section 1 fully satisfies any
other obligation that the Company would have had to pay Employee severance under
the Employment Agreement or any other plan or agreement.


2.Stock. The Parties agree that for purposes of determining the number of shares
of the Company’s common stock that Employee is entitled to purchase from the
Company, pursuant to the exercise of outstanding options, Employee will be
considered to have vested only up to the Separation Date. Employee acknowledges
that as of the Separation Date, Employee will have vested in 25,000 options and
no more pursuant to the Stock Option Agreement dated as of August 6, 2018. The
exercise of Employee’s vested options and shares shall continue to be governed
by the terms and conditions of the Company’s Stock Agreements.
3.Benefits. Employee’s health insurance benefits shall cease on April 30, 2019,
subject to Employee’s right to continue Employee’s health insurance under COBRA.
Employee’s participation in all benefits and incidents of employment, including,
but not limited to, vesting in stock options, and the accrual of bonuses,
vacation, and paid time off, ceased as of the Separation Date.
4.Payment of Salary and Receipt of All Benefits. Employee acknowledges and
represents that, other than the consideration set forth in this Agreement, the
Company and its agents have paid or provided all salary, wages, bonuses, accrued
vacation/paid time off, notice periods, premiums, leaves, housing allowances,
relocation costs, interest, severance, outplacement costs, fees, reimbursable
expenses, commissions, stock, stock options, vesting, and any and all other
benefits and compensation due to Employee.
5.Release of Claims. Employee agrees that the foregoing consideration represents
settlement in full of all outstanding obligations owed to Employee by the
Company and its current and former officers, directors, employees, agents,
investors, attorneys, shareholders, administrators, affiliates, benefit plans,
plan administrators, insurers, trustees, divisions, and subsidiaries, and
predecessor and successor corporations and assigns (collectively, the
“Releasees”). Employee, on Employee’s own behalf and on behalf of Employee’s
respective heirs, family members, executors, agents, and assigns, hereby and
forever releases the Releasees from, and agrees not to sue concerning, or in any
manner to institute, prosecute, or pursue, any claim, complaint, charge, duty,
obligation, or cause of action relating to any matters of any kind, whether
presently known or unknown, suspected or unsuspected, that Employee may possess
against any of the Releasees arising from any omissions, acts, facts, or damages
that have occurred up until and including the date Employee signs this
Agreement, including, without limitation:
a.    any and all claims relating to or arising from Employee’s employment
relationship with the Company and the termination of that relationship;
b.    any and all claims relating to, or arising from, Employee’s right to
purchase, or actual purchase of shares of stock of the Company, including,
without limitation, any claims for fraud, misrepresentation, breach of fiduciary
duty, breach of duty under applicable state corporate law, and securities fraud
under any state or federal law;
c.    any and all claims under the law of any jurisdiction, including, but not
limited to, wrongful discharge of employment; constructive discharge from
employment; termination in violation of public policy; discrimination;
harassment; retaliation; breach of contract, both express and implied; breach of
covenant of good faith and fair dealing, both express and implied; promissory
estoppel; negligent or intentional infliction of emotional distress; fraud;
negligent or intentional misrepresentation; negligent or intentional
interference with contract or prospective economic advantage; unfair business
practices; defamation; libel; slander; negligence; personal injury; assault;
battery; invasion of privacy; false imprisonment; conversion; and disability
benefits;
d.    any and all claims for violation of any federal, state, or municipal
statute, including, but not limited to, Title VII of the Civil Rights Act of
1964; the Civil Rights Act of 1991; the Rehabilitation Act of 1973; the
Americans with Disabilities Act of 1990; the Equal Pay Act; the Fair Labor
Standards Act, except as prohibited by law; the Fair Credit Reporting Act; the
Age Discrimination in Employment Act of 1967; the Older Workers Benefit
Protection Act; the Employee Retirement Income Security Act of 1974; the Worker
Adjustment and Retraining Notification Act; the Family and Medical Leave Act,
except as prohibited by law; the Uniformed Services Employment and Reemployment
Rights Act; the Washington State Law Against Discrimination, as amended (RCW
49.60.010 et seq.); the Washington equal pay law, as amended (RCW 49.12.175);
the Washington sex discrimination law (RCW 49.12.200); the Washington age
discrimination law (RCW 49.44.090); Washington whistleblower protection laws
(RCW 49.60.210, 49.12.005, and 49.12.130); the Washington genetic testing
protection law (RCW 49.44.180); the Washington Family Care Act (RCW 49.12.265 to
49.12.295); the Washington Minimum Wage Act (RCW 49.46.005 to 49.46.920);
Washington wage, hour, and working conditions laws (RCW 49.12.005 to 49.12.020,
49.12.041 to 49.12.050, 49.12.091, 49.12.101, 49.12.105, 49.12.110, 49.12.121,
49.12.130 to 49.12.150, 49.12.170, 49.12.175, 49.12.185, 49.12.187, 49.12.450);
and Washington wage payment laws (RCW 49.48.010 to 49.48.190);
e.    any and all claims for violation of the federal or any state constitution;
f.    any and all claims arising out of any other laws and regulations relating
to employment or employment discrimination;
g.    any claim for any loss, cost, damage, or expense arising out of any
dispute over the nonwithholding or other tax treatment of any of the proceeds
received by Employee as a result of this Agreement; and
h.    any and all claims for attorneys’ fees and costs.
Employee agrees that the release set forth in this section shall be and remain
in effect in all respects as a complete general release as to the matters
released. This release does not extend to any obligations incurred under this
Agreement. This release does not release claims that cannot be released as a
matter of law, including any Protected Activity (as defined below). Any and all
disputed wage claims that are released herein shall be subject to binding
arbitration in accordance with Section 17, except as required by applicable law.
This release does not extend to any right Employee may have to unemployment
compensation benefits or workers’ compensation benefits.


6.Acknowledgment of Waiver of Claims under ADEA. Employee understands and
acknowledges that Employee is waiving and releasing any rights Employee may have
under the Age Discrimination in Employment Act of 1967 (“ADEA”), and that this
waiver and release is knowing and voluntary. Employee understands and agrees
that this waiver and release does not apply to any rights or claims that may
arise under the ADEA after the date Employee signs this Agreement. Employee
understands and acknowledges that the consideration given for this waiver and
release is in addition to anything of value to which Employee was already
entitled. Employee further understands and acknowledges that Employee has been
advised by this writing that: (a) Employee should consult with an attorney prior
to executing this Agreement; (b) Employee has twenty-one (21) days within which
to consider this Agreement; (c) Employee has seven (7) days following Employee’s
execution of this Agreement to revoke this Agreement; (d) this Agreement shall
not be effective until after the revocation period has expired; and (e) nothing
in this Agreement prevents or precludes Employee from challenging or seeking a
determination in good faith of the validity of this waiver under the ADEA, nor
does it impose any condition precedent, penalties, or costs for doing so, unless
specifically authorized by federal law. In the event Employee signs this
Agreement and returns it to the Company in less than the 21-day period
identified above, Employee hereby acknowledges that Employee has freely and
voluntarily chosen to waive the time period allotted for considering this
Agreement. Employee acknowledges and understands that revocation must be
accomplished by a written notification to the person executing this Agreement on
the Company’s behalf that is received prior to the Effective Date. The Parties
agree that changes, whether material or immaterial, do not restart the running
of the 21-day period.
7.Unknown Claims. Employee acknowledges that Employee has been advised to
consult with legal counsel and that Employee is familiar with the principle that
a general release does not extend to claims that the releaser does not know or
suspect to exist in Employee’s favor at the time of executing the release,
which, if known by Employee, must have materially affected Employee’s settlement
with the Releasees. Employee, being aware of said principle, agrees to expressly
waive any rights Employee may have to that effect, as well as under any other
statute or common law principles of similar effect.
8.No Pending or Future Lawsuits. Employee represents that Employee has no
lawsuits, claims, or actions pending in Employee’s name, or on behalf of any
other person or entity, against the Company or any of the other Releasees.
Employee also represents that Employee does not intend to bring any claims on
Employee’s own behalf or on behalf of any other person or entity against the
Company or any of the other Releasees.
9.Application for Employment. Employee understands and agrees that, as a
condition of this Agreement, Employee shall not be entitled to any employment
with the Company, and Employee hereby waives any right, or alleged right, of
employment or re-employment with the Company. Employee further agrees not to
apply for employment with the Company and not otherwise pursue an independent
contractor or vendor relationship with the Company.
10.Confidentiality. Subject to Section 20 below governing Protected Activity,
Employee agrees to maintain in complete confidence the existence of this
Agreement, the contents and terms of this Agreement, and the consideration for
this Agreement (hereinafter collectively referred to as “Separation
Information”). Except as required by law, Employee may disclose Separation
Information only to Employee’s immediate family members, the Court in any
proceedings to enforce the terms of this Agreement, Employee’s counsel, and
Employee’s accountant and any professional tax advisor to the extent that they
need to know the Separation Information in order to provide advice on tax
treatment or to prepare tax returns, and must prevent disclosure of any
Separation Information to all other third parties. Employee agrees that Employee
will not publicize, directly or indirectly, any Separation Information.
11.Trade Secrets and Confidential Information/Company Property. Employee
reaffirms and agrees to observe and abide by the terms of the Confidentiality
Agreement, specifically including the provisions therein regarding nondisclosure
of the Company’s trade secrets and confidential and proprietary information, and
all restrictive covenants. Employee acknowledges that the non-disclosure
obligations in the Confidentiality Agreement do not restrict Employee from
disclosing work-related sexual harassment or sexual assault to the extent such
disclosures are protected under chapter 117, Washington Laws 2018. Employee also
agrees that the above reaffirmation and agreement with the Confidentiality
Agreement shall constitute a new and separately enforceable agreement to abide
by the terms of the Confidentiality Agreement, entered and effective as of the
Effective Date. Employee specifically acknowledges and agrees that any violation
of the restrictive covenants in the Confidentiality Agreement shall constitute a
material breach of this Agreement. Employee’s signature below constitutes
Employee’s certification under penalty of perjury that Employee has returned all
documents and other items provided to Employee by the Company, developed or
obtained by Employee in connection with Employee’s employment with the Company,
or otherwise belonging to the Company, including, but not limited to, all
passwords to any software or other programs or data that Employee used in
performing services for the Company.
12.No Cooperation. Subject to Section 20 below governing Protected Activity,
Employee agrees that Employee will not knowingly encourage, counsel, or assist
any attorneys or their clients in the presentation or prosecution of any
disputes, differences, grievances, claims, charges, or complaints by any third
party against any of the Releasees, unless under a subpoena or other court order
to do so or as related directly to the ADEA waiver in this Agreement. Employee
agrees both to immediately notify the Company upon receipt of any such subpoena
or court order, and to furnish, within three (3) business days of its receipt, a
copy of such subpoena or other court order. If approached by anyone for counsel
or assistance in the presentation or prosecution of any disputes, differences,
grievances, claims, charges, or complaints against any of the Releasees,
Employee shall state no more than that Employee cannot provide counsel or
assistance.
13.Nondisparagement. Employee agrees to refrain from any disparagement,
defamation, libel, or slander of any of the Releasees, and agrees to refrain
from any tortious interference with the contracts and relationships of any of
the Releasees. Employee shall direct any inquiries by potential future employers
to the Company’s human resources department, which shall use its best efforts to
provide only the Employee’s last position and dates of employment.
14.Breach. In addition to the rights provided in the “Attorneys’ Fees” section
below, Employee acknowledges and agrees that any material breach of this
Agreement, unless such breach constitutes a legal action by Employee challenging
or seeking a determination in good faith of the validity of the waiver herein
under the ADEA, or of any provision of the Confidentiality Agreement shall
entitle the Company immediately to recover and/or cease providing the
consideration provided to Employee under this Agreement and to obtain damages,
except as provided by law, provided, however, that the Company shall not recover
One Hundred Dollars ($100.00) of the consideration already paid pursuant to this
Agreement, and such amount shall serve as full and complete consideration for
the promises and obligations assumed by Employee under this Agreement and the
Confidentiality Agreement.
15.No Admission of Liability. Employee understands and acknowledges that this
Agreement constitutes a compromise and settlement of any and all actual or
potential disputed claims by Employee. No action taken by the Company hereto,
either previously or in connection with this Agreement, shall be deemed or
construed to be (a) an admission of the truth or falsity of any actual or
potential claims or (b) an acknowledgment or admission by the Company of any
fault or liability whatsoever to Employee or to any third party.
16.Costs. The Parties shall each bear their own costs, attorneys’ fees, and
other fees incurred in connection with the preparation of this Agreement.
17.ARBITRATION. THE PARTIES AGREE THAT ANY AND ALL DISPUTES ARISING OUT OF THE
TERMS OF THIS AGREEMENT, THEIR INTERPRETATION, EMPLOYEE’S EMPLOYMENT WITH THE
COMPANY OR THE TERMS THEREOF, AND ANY OF THE MATTERS HEREIN RELEASED, SHALL BE
SUBJECT TO BINDING ARBITRATION UNDER THE FEDERAL ARBITRATION ACT (THE “FAA”).
THE FAA’S SUBSTANTIVE AND PROCEDURAL RULES SHALL GOVERN AND APPLY TO THIS
ARBITRATION AGREEMENT WITH FULL FORCE AND EFFECT, AND ANY STATE COURT OF
COMPETENT JURISDICTION MAY STAY PROCEEDINGS PENDING ARBITRATION OR COMPEL
ARBITRATION IN THE SAME MANNER AS A FEDERAL COURT UNDER THE FAA. EMPLOYEE AGREES
THAT, TO THE FULLEST EXTENT PERMITTED BY LAW, EMPLOYEE MAY BRING ANY SUCH
ARBITRATION PROCEEDING ONLY IN EMPLOYEE’S INDIVIDUAL CAPACITY. ANY ARBITRATION
WILL OCCUR IN KING COUNTY, WASHINGTON, BEFORE JAMS, PURSUANT TO ITS EMPLOYMENT
ARBITRATION RULES & PROCEDURES (“JAMS RULES”), EXCEPT AS EXPRESSLY PROVIDED IN
THIS SECTION 17. THE PARTIES AGREE THAT THE ARBITRATOR SHALL HAVE THE POWER TO
DECIDE ANY MOTIONS BROUGHT BY ANY PARTY TO THE ARBITRATION, INCLUDING MOTIONS
FOR SUMMARY JUDGMENT AND/OR ADJUDICATION, AND MOTIONS TO DISMISS AND DEMURRERS,
APPLYING THE STANDARDS SET FORTH UNDER THE WASHINGTON CIVIL RULES. THE PARTIES
AGREE THAT THE ARBITRATOR SHALL ISSUE A WRITTEN DECISION ON THE MERITS. THE
PARTIES ALSO AGREE THAT THE ARBITRATOR SHALL HAVE THE POWER TO AWARD ANY
REMEDIES AVAILABLE UNDER APPLICABLE LAW, AND THAT THE ARBITRATOR MAY AWARD
ATTORNEYS’ FEES AND COSTS TO THE PREVAILING PARTY, WHERE PERMITTED BY APPLICABLE
LAW. THE ARBITRATOR MAY GRANT INJUNCTIONS AND OTHER RELIEF IN SUCH DISPUTES. THE
ARBITRATOR SHALL APPLY SUBSTANTIVE AND PROCEDURAL WASHINGTON LAW TO ANY DISPUTE
OR CLAIM, WITHOUT REFERENCE TO ANY CONFLICT-OF-LAW PROVISIONS OF ANY
JURISDICTION. THE DECISION OF THE ARBITRATOR SHALL BE FINAL, CONCLUSIVE, AND
BINDING ON THE PARTIES TO THE ARBITRATION. THE PARTIES AGREE THAT THE PREVAILING
PARTY IN ANY ARBITRATION SHALL BE ENTITLED TO INJUNCTIVE RELIEF IN ANY COURT OF
COMPETENT JURISDICTION TO ENFORCE THE ARBITRATION AWARD. THE PARTIES TO THE
ARBITRATION SHALL EACH PAY AN EQUAL SHARE OF THE COSTS AND EXPENSES OF SUCH
ARBITRATION, AND EACH PARTY SHALL SEPARATELY PAY FOR ITS RESPECTIVE COUNSEL FEES
AND EXPENSES; PROVIDED, HOWEVER, THAT THE ARBITRATOR SHALL AWARD ATTORNEYS’ FEES
AND COSTS TO THE PREVAILING PARTY, EXCEPT AS PROHIBITED BY LAW. THE PARTIES
HEREBY AGREE TO WAIVE THEIR RIGHT TO HAVE ANY DISPUTE BETWEEN THEM RESOLVED IN A
COURT OF LAW BY A JUDGE OR JURY. NOTWITHSTANDING THE FOREGOING, THIS SECTION
WILL NOT PREVENT EITHER PARTY FROM SEEKING INJUNCTIVE RELIEF (OR ANY OTHER
PROVISIONAL REMEDY) FROM ANY COURT HAVING JURISDICTION OVER THE PARTIES AND THE
SUBJECT MATTER OF THEIR DISPUTE RELATING TO THIS AGREEMENT AND THE AGREEMENTS
INCORPORATED HEREIN BY REFERENCE. SHOULD ANY PART OF THE ARBITRATION AGREEMENT
CONTAINED IN THIS PARAGRAPH CONFLICT WITH ANY OTHER ARBITRATION AGREEMENT
BETWEEN THE PARTIES, THE PARTIES AGREE THAT THIS ARBITRATION AGREEMENT SHALL
GOVERN.
18.Tax Consequences. The Company makes no representations or warranties with
respect to the tax consequences of the payments and any other consideration
provided to Employee or made on Employee’s behalf under the terms of this
Agreement. Employee agrees and understands that Employee is responsible for
payment, if any, of local, state, and/or federal taxes on the payments and any
other consideration provided hereunder by the Company and any penalties or
assessments thereon. Employee further agrees to indemnify and hold the Releasees
harmless from any claims, demands, deficiencies, penalties, interest,
assessments, executions, judgments, or recoveries by any government agency
against the Company for any amounts claimed due on account of (a) Employee’s
failure to pay or delayed payment of, federal or state taxes, or (b) damages
sustained by the Company by reason of any such claims, including attorneys’ fees
and costs.
19.Authority. The Company represents and warrants that the undersigned has the
authority to act on behalf of the Company and to bind the Company and all who
may claim through it to the terms and conditions of this Agreement. Employee
represents and warrants that Employee has the capacity to act on Employee’s own
behalf and on behalf of all who might claim through Employee to bind them to the
terms and conditions of this Agreement. Each Party warrants and represents that
there are no liens or claims of lien or assignments in law or equity or
otherwise of or against any of the claims or causes of action released herein.
20.Protected Activity Not Prohibited. Employee understands that nothing in this
Agreement shall in any way limit or prohibit Employee from engaging in any
Protected Activity. For purposes of this Agreement, “Protected Activity” shall
mean filing a charge, complaint, or report with, or otherwise communicating,
cooperating, or participating in any investigation or proceeding that may be
conducted by, any federal, state or local government agency or commission,
including the Securities and Exchange Commission, the Equal Employment
Opportunity Commission, the Occupational Safety and Health Administration, and
the National Labor Relations Board (“Government Agencies”). Employee understands
that in connection with such Protected Activity, Employee is permitted to
disclose documents or other information as permitted by law, and without giving
notice to, or receiving authorization from, the Company. Notwithstanding the
foregoing, Employee agrees to take all reasonable precautions to prevent any
unauthorized use or disclosure of any information that may constitute Company
confidential information under the Confidentiality Agreement to any parties
other than the Government Agencies. Employee further understands that “Protected
Activity” does not include the disclosure of any Company attorney-client
privileged communications or attorney work product. Any language in the
Confidentiality Agreement regarding Employee’s right to engage in Protected
Activity that conflicts with, or is contrary to, this paragraph is superseded by
this Agreement. In addition, pursuant to the Defend Trade Secrets Act of 2016,
Employee is notified that an individual will not be held criminally or civilly
liable under any federal or state trade secret law for the disclosure of a trade
secret that (a) is made in confidence to a federal, state, or local government
official (directly or indirectly) or to an attorney solely for the purpose of
reporting or investigating a suspected violation of law, or (b) is made in a
complaint or other document filed in a lawsuit or other proceeding, if (and only
if) such filing is made under seal. In addition, an individual who files a
lawsuit for retaliation by an employer for reporting a suspected violation of
law may disclose the trade secret to the individual’s attorney and use the trade
secret information in the court proceeding, if the individual files any document
containing the trade secret under seal and does not disclose the trade secret,
except pursuant to court order. Finally, nothing in this Agreement constitutes a
waiver of any rights Employee may have under the Sarbanes-Oxley Act or Section 7
of the National Labor Relations Act.
21.No Representations. Employee represents that Employee has had an opportunity
to consult with an attorney, and has carefully read and understands the scope
and effect of the provisions of this Agreement. Employee has not relied upon any
representations or statements made by the Company that are not specifically set
forth in this Agreement.
22.Severability. In the event that any provision or any portion of any provision
hereof or any surviving agreement made a part hereof becomes or is declared by a
court of competent jurisdiction or arbitrator to be illegal, unenforceable, or
void, this Agreement shall continue in full force and effect without said
provision or portion of provision.
23.Attorneys’ Fees. Except with regard to a legal action challenging or seeking
a determination in good faith of the validity of the waiver herein under the
ADEA, in the event that either Party brings an action to enforce or effect its
rights under this Agreement, the prevailing Party shall be entitled to recover
its costs and expenses, including the costs of mediation, arbitration,
litigation, court fees, and reasonable attorneys’ fees incurred in connection
with such an action.
24.Entire Agreement. This Agreement represents the entire agreement and
understanding between the Company and Employee concerning the subject matter of
this Agreement and Employee’s employment with and separation from the Company
and the events leading thereto and associated therewith, and supersedes and
replaces any and all prior agreements and understandings between Employee and
the Company concerning the subject matter of this Agreement and Employee’s
relationship with the Company, including the Employment Agreement, the
Participation Agreement, and the Severance Policy, except for the Surviving
Sections. Notwithstanding the foregoing, the respective rights and obligations
of Employee and Company prescribed in the following agreements shall remain in
full force and effect and survive Employee’s termination from employment with
the Company: (a) the Confidentiality Agreement, (b) the Stock Agreements, and
(c) that certain Indemnification Agreement by and between Employee and the
Company dated August 6, 2018.
25.No Oral Modification. This Agreement may only be amended in a writing signed
by Employee and the Company’s Chief Executive Officer.
26.Governing Law. This Agreement shall be governed by the laws of the State of
Washington, without regard for choice-of-law provisions. Employee consents to
personal and exclusive jurisdiction and venue in the State of Washington.
27.Effective Date. Employee understands that this Agreement shall be null and
void if not executed by Employee within the twenty-one (21) day period set forth
under Section 6 above. Each Party has seven (7) days after that Party signs this
Agreement to revoke it. This Agreement will become effective on the eighth (8th)
day after Employee signed this Agreement, so long as it has been signed by the
Parties and has not been revoked by either Party before that date (the
“Effective Date”).
28.Counterparts. This Agreement may be executed in counterparts and by
facsimile, and each counterpart and facsimile shall have the same force and
effect as an original and shall constitute an effective, binding agreement on
the part of each of the undersigned.
29.Voluntary Execution of Agreement. Employee understands and agrees that
Employee executed this Agreement voluntarily, without any duress or undue
influence on the part or behalf of the Company or any third party, with the full
intent of releasing all of Employee’s claims against the Company and any of the
other Releasees. Employee acknowledges that:
(a)    Employee has read this Agreement;
(b)
Employee has been represented in the preparation, negotiation, and execution of
this Agreement by legal counsel of Employee’s own choice or has elected not to
retain legal counsel;

(c)
Employee understands the terms and consequences of this Agreement and of the
releases it contains; and

(d)
Employee is fully aware of the legal and binding effect of this Agreement.

IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.
MARK LITTON, an individual
Dated: 4/24/2019    /s/ Mark Litton    
Mark Litton
ALPINE IMMUNE SCIENCES, INC.
Dated: 4/24/2019    By: /s/ Mitchell H. Gold    
Mitchell H. Gold
Chief Executive Officer






1 of 9